154 Ga. App. 441 (1980)
268 S.E.2d 724
BLACK
v.
THE STATE.
59441.
Court of Appeals of Georgia.
Submitted February 7, 1980.
Decided April 10, 1980.
Rehearing Denied April 29, 1980.
Glyndon C. Pruitt, for appellant.
Bryant Huff, District Attorney, for appellee.
DEEN, Chief Judge.
Appellant was convicted of three counts of violating the Georgia Controlled Substances Act.
1. Appellant first contends that the trial court erred in overruling his motion for a mistrial because the testimony of the police officer alleged that appellant had committed another crime wholly distinct, independent and separate from the offense for which he was on trial. The officer testified, "Mr. Black offered to sell me a pound of marijuana and at that particular time, I stated I wasn't interested much." The officer explained that he did not have enough government funds to purchase that much but he continued negotiating with the defendant. "I told him I was interested in a couple of bags, however at that time Mr. Black instructed another subject to go in and weigh me out two $20.00 bags of marijuana." Declarations and circumstances forming a part of the continuation of the main transaction are admissible as res gestae. McGee v. State, *442 121 Ga. App. 221 (173 SE2d 427) (1970).
2. Appellant further contends that the police officer should have been compelled by the trial court to reveal the identity of his confidential informant who accompanied him to Black's apartment and was present when two of the drug sales were made. Where the disclosure of the informant's identity would at most serve only to furnish possible testimony impeaching the officer's testimony, disclosure of the informant's identity is not required. Oliver v. State, 146 Ga. App. 798 (247 SE2d 487) (1978).
3. The general grounds are also without merit. We have reviewed the entire record and find that a rational trier of fact could have reasonably found from the evidence adduced at trial proof of the defendant's guilt beyond a reasonable doubt. Brown v. State, 152 Ga. App. 144 (262 SE2d 510) (1979).
Judgment affirmed. Birdsong and Sognier, JJ., concur.